Exhibit 10.2
[Name]

FORM OF

PERFORMANCE AWARD AGREEMENT

This Performance Award Agreement (this “Performance Award Agreement”) is made
and entered into as of [DATE OF GRANT] (the “Date of Grant”), by and between
Health Net, Inc., a Delaware corporation (the “Company”), and [NAME] (the
“Recipient”).

WHEREAS, the Compensation Committee (the “Committee”) of the Board of Directors
(the "Board”) of the Company has approved the grant of a Performance Award, as
hereinafter defined, to the Recipient as set forth below under the Company’s
2006 Long-Term Incentive Plan (the "Plan”). Capitalized terms used but not
defined herein shall have the meanings set forth in the Plan.

NOW, THEREFORE, in consideration of the covenants and agreements herein
contained and intending to be legally bound hereby, the parties agree as
follows:

1. Grant of Performance Shares. The Company hereby grants to the Recipient a
right to receive a Performance Award denominated in shares of Common Stock, par
value $.001 per share (the "Common Stock”), referred to hereinafter as
“Performance Shares” payable only upon vesting, either as (1) shares of Common
Stock, (2) a cash payment equal the Fair Market Value of the shares of Common
Stock as of the Vesting Date (as defined below) or (3) a combination of Common
Stock and cash, subject to all of the terms and conditions of this Performance
Award Agreement. The actual number of shares of Common Stock (or cash payment in
lieu of such shares) which may be earned by the Recipient, subject to the
provisions of Section 2, are set forth in Appendix I. The determination as to
whether the earned Performance Shares will be paid in the form of Common Stock,
in the form of cash or in a combination of cash and Common Stock shall be made
by the Board at or before the Vesting Date, in its sole discretion.

2. Lapse of Restrictions. Except as otherwise provided in Section 3 or 10
hereof, the Performance Shares shall vest according to the schedule in
Appendix I on a date, which shall be as soon as practicable following the third
anniversary of the Grant Date, upon which the Committee makes a determination
(the “Vesting Date”) whether, as of the third anniversary of the Grant Date, the
performance goals set forth on Appendix I hereto have been achieved, with the
extent of such vesting to be determined in the manner set forth in such
Appendix. Upon the Vesting Date, the Recipient shall pay to the Company the par
value in cash for each share of Common Stock delivered pursuant to this grant,
if and to the extent that the Committee has determined to pay the Performance
Shares in the form of Common Stock. In the event of a payment in the form of
Common Stock, shares that have become vested may be evidenced by stock
certificates, at the request of the Recipient, which certificates shall be
registered in the name of the Recipient and delivered to Recipient within ten
(10) days of such request. If the Minimum Performance Levels (as defined on
Appendix I) have not been achieved as of the Vesting Date, the unvested
Performance Shares shall be forfeited without consideration upon the Vesting
Date.

3. Termination of Employment.

(a) Except as otherwise set forth in Section 10, if prior to the Vesting Date,
the Recipient’s employment with the Company is terminated by either the
Recipient or the Company for any reason (a "Termination Event”) other than due
to a Retirement (as defined below) which occurs on or following the second
anniversary of the Date of Grant, then all of the Performance Shares shall be
immediately forfeited at such time. If the Recipient’s employment with the
Company is terminated due to Retirement prior to the Vesting Date, but on or
following the second anniversary of the Date of Grant, then a portion of the
Performance Shares not yet vested shall remain eligible to vest on the Vesting
Date, which portion shall equal the total number of Performance Shares
multiplied by a fraction, the numerator of which is the number of calendar days
which have elapsed from the Date of Grant to the date of Retirement and the
denominator of which is the number of calendar days from the Date of Grant until
the Vesting Date (such portion, the “Eligible Performance Shares”). The portion
of the Performance Shares which do not remain eligible to vest in accordance
with the foregoing sentence shall be forfeited without consideration upon the
date of Retirement. The Eligible Performance Shares which remain eligible to
vest shall vest only of the Minimum Performance Levels are attained, and the
extent of such vesting shall be determined in the manner set forth on
Appendix I. For purposes hereof “Retirement” shall mean the Recipient’s
voluntary termination of employment at or after the date upon which the
Recipient has attained both age 55 and 10 years of continuous service with the
Company.

(b) If the Recipient violates the terms of Section 4 of this Agreement (a
“Breach Event”), in addition to being subject to all remedies in law or equity
that the Company may assert, then at any time thereafter the Company, in its
sole and absolute discretion, may, with respect to any Common Stock attributable
to a Performance Share: (i) to the extent that the Common Stock is beneficially
owned by the Recipient, reacquire from the Recipient, in return for an amount
equal to the par value of the Common Stock which was paid by the Recipient to
the Company as described in Section 2 above, any or all of the shares of such
Common Stock; and (ii) to the extent that the Common Stock has been sold,
assigned or otherwise transferred by the Recipient, recover from the Recipient
an amount equal to the Gain Realized (as defined in Section 4 below) from such
sale, assignment or transfer. In the event of (and to the extent of) a payment
in the form of cash, the Company’s remedy under this Section 3(b) shall be to
require the Recipient to repay to the Company an amount, in cash, equal to the
gross amount of cash paid to the Recipient in respect of the Performance Shares
paid in cash.

(c) Upon the occurrence of a Breach Event, the Company may elect to purchase all
or any portion of the Common Stock pursuant to this Section 3 (or require the
Recipient to repay to the Company an amount in cash, as set forth in
Section 3(b)) by delivery of written notice (the "Repurchase Notice”) to the
Recipient within ninety (90) days after the occurrence of such Breach Event.

4. Employment/Association with Company Competitor. The Recipient hereby agrees
that, during (i) the six-month period following a termination of the Recipient’s
employment with an Employer that entitles the Recipient to receive severance
benefits under an agreement with or the policy of the Company or (ii) the
twelve-month period following a termination of the Recipient’s employment with
an Employer that does not entitle the Recipient to receive such severance
benefits (the period referred to in either clause (i) or (ii), the
“Noncompetition Period”), the Recipient shall not undertake any employment or
activity (including, but not limited to, consulting services) with a Competitor
(as defined below), where the loyal and complete fulfillment of the duties of
the competitive employment or activity would call upon the Recipient to reveal,
to make judgments on or otherwise use any confidential business information or
trade secrets of the business of the Company or any Subsidiary to which the
Recipient had access during the Recipient’s employment with the Employer. In
addition, the Recipient agrees that, during the Noncompetition Period applicable
to the Recipient following termination of employment with the Employer, the
Recipient shall not, directly or indirectly, solicit, interfere with, hire,
offer to hire or induce any person, who is or was an employee of the Company or
any of its Subsidiaries during the 12 month period prior to the date of such
termination of employment, to discontinue his or her relationship with the
Company or any of its Subsidiaries or to accept employment by, or enter into a
business relationship with, the Recipient or any other entity or person. In the
event that the Recipient breaches the covenants set forth in this first
paragraph of Section 4, it shall be considered a Breach Event under Section 3
above.

For purposes of this Section 4: “Gain Realized” shall equal the difference
between (x) the par value paid by the Recipient for the Common Stock issued in
respect of the Performance Shares and (y) the greater of the Fair Market Value
(as defined in the Plan) of the Common Stock issued in respect of the
Performance Shares (I) on the date of transfer of such Common Stock or (II) on
the date such competitive activity with a Competitor was commenced by the
Recipient; and "Competitor” shall refer to any health maintenance organization
or insurance company that provides managed health care or related services
similar to those provided by the Company or any Subsidiary.

It is hereby further agreed that if any court of competent jurisdiction shall
determine that the restrictions imposed in this Section 4 are unreasonable
(including, but not limited to, the definition of Competitor or the time period
during which this provision is applicable), the parties hereto hereby agree to
any restrictions that such court would find to be reasonable under the
circumstances.

The Recipient acknowledges that the services to be rendered by the Recipient to
the Company are of a special and unique character, which gives this Agreement a
peculiar value to the Company, the loss of which may not be reasonably or
adequately compensated for by damages in an action at law, and that a material
breach or threatened breach by the Recipient of any of the provisions contained
in this Section 4 will cause the Company irreparable injury. Recipient therefore
agrees that the Company may be entitled, in addition to the remedies set forth
above in this Section 4 and any other right or remedy, to a temporary,
preliminary and permanent injunction, without the necessity of proving the
inadequacy of monetary damages or the posting of any bond or security, enjoining
or restraining Recipient from any such violations or threatened violations.

5. No Rights as a Stockholder. The Recipient shall not be entitled to dividends,
if any, that are paid with respect to the shares of Common Stock unless and
until the Performance Shares have vested and shares of Common Stock have been
delivered with respect thereto. Recipient shall also not have the right to vote
any shares subject to the Performance Shares unless and until the Performance
Shares shall have vested and shares of Common Stock have been delivered with
respect thereto.

6. Notices. Any notice or communication given hereunder shall be in writing and
shall be given by fax or first class mail, certified or registered with return
receipt requested, and shall be deemed to have been duly given three (3) days
after mailing or twenty-four (24) hours after transmission of a fax to the
following addresses:

      To the Recipient at:   [NAME]     [ADDRESS]
To the Company at:
  Health Net, Inc.
21650 Oxnard Street
Woodland Hills, California 91367
Attention: General Counsel

or to such other address as any party may have furnished to the other in writing
in accordance herewith, except that notices of change of address shall be
effective only upon receipt.

7. Securities Laws Requirements. The Company shall not be obligated to transfer
any shares of Common Stock from the Recipient to another party, if such
transfer, in the opinion of counsel for the Company, would violate the
Securities Act of 1933, as amended from time to time (the “Securities Act”) (or
any other federal or state statutes having similar requirements as may be in
effect at that time). Further, the Company may require as a condition of
transfer of any shares to the Recipient that the Recipient furnish a written
representation that he or she is holding the shares for investment and not with
a view to resale or distribution to the public. In the event that Common Stock
is delivered in respect of the Performance Shares, the Company either has or
will file an appropriate Registration Statement on Form S-8 (or other applicable
form), and has taken or will take such actions as necessary to keep the
information therein current from time to time, in order to register the Common
Stock under the Securities Act and shall use its commercially reasonable efforts
to cause such Registration Statement to become effective and to maintain the
effectiveness of such registration.

8. Protections Against Violations of Performance Award Agreement. This
Performance Award Agreement is not transferable, other than by will or pursuant
to the laws of descent and distribution.

9. Taxes. The Recipient understands that he or she (and not the Company) shall
be responsible for any tax obligation that may arise as a result of the
transactions contemplated by this Performance Award Agreement and shall pay to
the Company, in any method as set forth in Section 8.6 of the Plan, the amount
determined by the Company to be such tax obligation at the time such tax
obligation arises. If the Recipient fails to make such payment, the number of
shares necessary to satisfy the tax obligations shall be forfeited.

10. Change in Control. Notwithstanding the provisions of Section 3 hereof, in
the event that there shall occur a Change in Control (as defined in the Plan),
each Performance Share shall become fully vested immediately upon the occurrence
of the Change in Control at the mid-value level of achievement. Notwithstanding
anything in the Plan or this Performance Award Agreement to the contrary, there
shall be no acceleration of the vesting or payment of the Performance Shares if
such accelerated vesting would cause the Performance Shares to fail to comply
with the provisions of Section 409A of the Internal Revenue Code of 1986, as
amended.

11. Failure to Enforce Not a Waiver. The failure of the Company to enforce at
any time any provision of this Performance Award Agreement shall in no way be
construed to be a waiver of such provision or of any other provision hereof.

12. Governing Law. This Performance Award Agreement shall be governed by and
construed according to the laws of the State of Delaware without regard to its
principles of conflict of laws.

13. Amendments. This Performance Award Agreement may be amended or modified at
any time only by an instrument in writing signed by each of the parties hereto,
and approved by the Committee. The Board may terminate or amend the Plan at any
time; provided, however, that the termination or any modification or amendment
of the Plan shall not, without the consent of the Recipient, affect the rights
of the Recipient under this Performance Award Agreement.

14. Survival of Terms. This Performance Award Agreement shall apply to and bind
the Recipient and the Company and their respective permitted assignees and
transferees, heirs, legatees, executors, administrators and legal successors.

15. Agreement Not a Contract for Services; Rights to Terminate Employment.
Neither the grant of the Performance Share, this Performance Award Agreement nor
any other action taken pursuant to this Performance Award Agreement shall
constitute or be evidence of any agreement or understanding, express or implied,
that the Recipient has a right to continue to provide services as an officer,
director, employee or consultant of the Company and/or the Employer for any
period of time or at any specific rate of compensation. Nothing in the Plan or
in this Performance Award Agreement shall confer upon the Recipient the right to
continue in the employment of an Employer or affect any right which an Employer
may have to terminate the employment of the Recipient. The Recipient
specifically acknowledges that the Employer intends to review the Recipient’s
performance from time to time, and that the Company and/or the Employer has the
right to terminate the Recipient’s employment at any time, including a time in
close proximity to the Vesting Date, for any reason, with or without cause. The
Recipient acknowledges that upon his or her termination of employment with an
Employer for any reason (other than as set forth above with respect to
Retirement), then all Performance Shares not yet vested shall be immediately
forfeited at such time.

16. Decisions of Board or Committee. The Board or the Committee shall have the
right to resolve all questions which may arise in connection with this
Performance Award Agreement or the Performance Shares. Any interpretation,
determination or other action made or taken by the Board or the Committee
regarding the Performance Shares, the Plan or this Performance Award Agreement
shall be final, binding and conclusive.

17. Failure to Execute Agreement. This Performance Award Agreement and the
Performance Shares granted hereunder is subject to the Recipient returning a
counter-signed copy of this Performance Award Agreement to the designated
representative of the Company on or before 60 days after the date of its
distribution to the Recipient. In the event that the Recipient fails to so
return a counter-signed copy of this Agreement within such 60-day period, then
this Performance Award Agreement and the Performance Shares granted hereunder
shall automatically become null and void and shall have no further force or
effect. Electronic acceptance of this Performance Award Agreement shall
constitute an execution of the Performance Award Agreement by the Recipient and
a return of the counter-signed copy to the Company.

1

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Performance Award Agreement on the day and year first above written.

Health Net, Inc.

     

Name:

Title: President and Chief Executive Officer

THE UNDERSIGNED RECIPIENT HEREBY EXPRESSLY ACKNOWLEDGES AND AGREES THAT HE/SHE
IS AN EMPLOYEE AT WILL AND MAY BE TERMINATED BY THE EMPLOYER AT ANY TIME, WITH
OR WITHOUT CAUSE.

The undersigned hereby accepts and agrees to all the terms and provisions of the
foregoing Performance Award Agreement and to all the terms and provisions of the
Health Net, Inc. 2006 Long-Term Incentive Plan, as amended to date, incorporated
by reference herein.

Recipient:

     

[NAME]

2

APPENDIX I

PERFORMANCE GOALS

3